        Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 1 of 22




                 AFFIDAVIT OF SPECIAL AGENT ADAM M. MORIN
            IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT


                                        INTRODUCTION
       I, Adam Morin, having been first duly sworn, do hereby depose and state as follows:

       1.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”). I have been

employed with the FBI since 2017. I am currently assigned to the Portland, Maine, Resident

Office. Prior to joining the FBI, I worked as a Police Officer with the Portland Police Department

from 2013 to 2017. Over the course of my law enforcement career, I have investigated a variety

of crimes, including drug offenses, sex crimes, firearms offenses, and other offenses related to

violent criminal enterprises. I graduated from the State of Maine 25th Basic Law Enforcement

Training Program in 2013, and the FBI Basic Field Training Course, 17-03 in 2017. I have

attended specialized training related to child sex exploitation.

       2.      I have probable cause to believe contraband and evidence, fruits, and

instrumentalities of violations of 18 U.S.C. § 2252A (possession and distribution of child

pornography) are located within 42 Sparhawk Street, Apt. 2, Amesbury, Massachusetts

(hereinafter the “SUBJECT PREMISES”) and on the person of Daniel STASIAK. I submit this

application and affidavit in support of a search warrant authorizing a search of the SUBJECT

PREMISES and the person of STASIAK, as further described in Attachments A-1 and A-2,

respectively, incorporated herein by reference, and to seize evidence, fruits, and instrumentalities

of the foregoing criminal violations, as more fully described in Attachments B-1 and B-2, which

are also incorporated herein by reference.

       3.      The statements contained in this affidavit are based in part on: information

provided by FBI Special Agents and other law enforcement officers; written reports about this and

other investigations that I have received, directly or indirectly, from other law enforcement agents;
                                                  1

        Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 2 of 22




information gathered from the service of administrative subpoenas; the results of physical

surveillance conducted by law enforcement agents; and my experience, training, and background

as a Special Agent with the FBI. Because this affidavit is submitted for the limited purpose of

securing authorization for the requested search warrant, I have not included each and every fact

known to me concerning this investigation. Instead, I have set forth only the facts that I believe

are necessary to establish the necessary foundation for the requested warrant.

                                      BACKGROUND: KIK

       4.        Kik Messenger is a free messaging application for mobile devices that lets users

connect with their friends and the world around them through chat. Users can send text, pictures,

videos and more all within the app. Kik uses an existing Wi-Fi connection or data plan to send

and receive messages. Kik is available for download through the iOS Apps Store and the Google

Play store on most iOS (iPhone/iPod/and iPad) and Android (including Kindle Fire) devices. Kik

maintains a distinctive emphasis on privacy and anonymity and was originally targeted towards

younger users.

       5.        Based on my training, experience, review of materials publicly accessible on Kik’s

website and law enforcement manual, and information provided by other law enforcement officers,

I know the following about how Kik works. To register on Kik, a subscriber does not have to

register a phone number, only a name and email, with the only constant identification factor being

a username that the subscriber selects upon joining. With only a username as an ID, Kik lets the

user exchange messages, photos, and videos and other content with others on the platform. Kik

users can form private and or public groups whereby a group of individuals with similar interests




                                                 2

          Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 3 of 22




may share messages with photos and videos. Public groups are searchable to anybody with the

most recent version of Kik and anyone can join as long as there is room within the group.

                                STATEMENT OF PROBABLE CAUSE

                                 Transfer of Child Pornography via Kik

         6.       The FBI office in Milwaukee, Wisconsin, in collaboration with the Winnebago

County (Wisconsin) Sheriff’s Office, conducted a proactive child exploitation investigation

targeting nefarious chat groups within the group messaging application Kik. The goal of the

investigation was to identify users engaged in the receipt, possession, distribution and possible

production of child sexual abuse material.

         7.       On about April 26, 2020 an online covert employee (OCE) from the Winnebago

County Sheriff’s Office observed Kik user “danst977” distributing child sexual abuse material

within a group on Kik. On April 29, 2020, the user distributed a second video of child sexual

abuse. The two videos of child sexual abuse material distributed by the user were captured by the

OCE. The video details are listed below:1

              a. Video 1 depicted a prepubescent male who appeared to be approximately 4 to 6
                 years old standing in front of an adult female. The adult female performed oral
                 sex on the prepubescent male. This video was sent on 04/26/2020 at
                 approximately 12:23 p.m. CST.
                                    
1
  To avoid unnecessary in-person interaction given the health concerns posed by the current pandemic, I am not
providing a copy of these videos to the Court. I am aware that the “preferred practice” in the First Circuit is that a
magistrate judge view images relied upon for the issuance of a search warrant in this context, to determine whether
the images depict the lascivious exhibition of a child’s genitals. United States v. Brunette, 256 F.3d 14, 18-19 (1st
Cir. 2001). Here, however, the descriptions offered “convey to the magistrate more than [my] mere opinion that the
images constitute child pornography.” United States v. Burdulis, 753 F. 3d 255, 261 (1st Cir. 2014) (distinguishing
Brunette). The children in these paragraphs appear to be no older than six years old – clearly younger than 18 – and
the videos depict the children engaged in sexual activity rather than “merely” the lascivious display of the child’s
genitals. Furthermore, the description of each file is specific as to the child’s perceived age and/or physical
characteristics. See United States v. Syphers, 426 F.3d 461, 467 (1st Cir. 2005) (“The best practice is for an
applicant seeking a warrant based on images of alleged child pornography is for an applicant to append the images
or provide a sufficiently specific description of the images to enable the magistrate judge to determine independently
whether they probably depict real children.”) (emphasis added). The description of the files here is sufficiently
specific as to the age and appearance of the alleged children and, in both instances, the type of sexual conduct the
children are engaged in) that the Court need not view the files to find that they depict child pornography.

                                                          3

            Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 4 of 22




                    b. Video 2 depicted a nude prepubescent male who appeared to be
                       approximately 4 to 6 years old standing in front of an adult female. The adult
                       female performed oral sex on the prepubescent male. The prepubescent male
                       then urinated into the adult female’s mouth. This video was sent on
                       04/29/2020 at approximately 12:09 p.m. CST.

           8.       The OCE recorded a video showing user danst977’s profile picture and profile

information. The profile picture displayed a middle-aged white male with brown eyes and dark

colored hair. The profile stated user danst977’s name was Dan STASIAK and that the account

has been on Kik for 2006 days.

                                     Identification of Kik user “danst977”

           9.       The FBI served a subpoena to Kik that requested subscriber data for the account

associated with username “danst977.” The response from Kik included IP logs only from May 10,

2020 to June 8, 2020. Of the 126 reported IP logins, 125 logins originated from IP address

74.65.153.207. Kik provided the following subscriber information:

           First Name: Dan
           Last Name: Stasiak
           Email: danst977@yahoo.com (unconfirmed)2

           10.      The FBI determined that the internet service provider of the IP address

74.65.153.207 was Charter Communications. The FBI served a subpoena to Charter

Communications that requested subscriber information for this IP address for the dates of May 10,

2020, and June 8, 2020 (these dates were the first day and last day an IP login was reported on

Kik’s IP log). Charter Communications then provided the following subscriber information for

the dates of May 10, 2020, and June 8, 2020 as:

           Subscriber Name: Doreen Rogan
           Subscriber Address: 21 Broadway, York, Maine, 03909

                                      
2
    Kik did not verify the email address provided by the subscriber.

                                                            4

        Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 5 of 22




       11.     I reviewed publicly available Facebook records and determined that Doreen Rogan

is Facebook friends with several people with the last name “Stasiak”, although it appears she is

not Facebook friends with anyone named “Daniel Stasiak.” At present, I do not know the nature

of any relationship between Doreen Rogan and Daniel STASIAK. I have not yet attempted to

interview Doreen Rogan out of concern that the covert investigation could be compromised.

       12.     The FBI served a subpoena to Yahoo Oath Holdings that requested subscriber

information and IP logs for email account danst977@yahoo.com. Yahoo provided subscriber

information and IP logs from September 8, 2019, to September 8, 2020. Of the 443 reported IP

logins, 67 logins originated from IP address 74.65.153.207. The subscriber information for the

email account is listed below:

       Full Name: dan s
       Account Status: Active
       City: Ipswich
       State: MA
       Alternate Email Address: dms92377@hotmail.com (verified)
       Phone: +197885196681 (verified)

       13.     I compared the IP logs produced Kik from the time period of May 10, 2020, to June

8, 2020, and the IP logs produced by Yahoo Oath Holdings from the time period of September 8,

2019, to September 8, 2020 and observed that a user has accessed both the “danst977” Kik account

and the danst977@yahoo.com email account from IP address 74.65.153.207.

                         Identification of the SUBJECT PREMISES

       14.     Based on my review of open-source databases and vehicle registry information and

law enforcement surveillance, I believe that Dan STASIAK has established residency at 42

Sparhawk Street, Apt 2, Amesbury, MA.

       15.     Open-source research of danst977@yahoo.com, showed that the email was

associated to Facebook account “https://www.facebook.com/daniel.stasiak.334.” The Facebook

                                               5

          Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 6 of 22




account display name was “Daniel Stasiak” and it displayed a profile picture that appeared to be

the same person as the person displayed on the “danst977” Kik account profile photo. The

Facebook account’s timeline noted that STASIAK stopped working at the Sand Dollar Bar & Grill,

2 Beach St, York, Maine, and began working at Brown Sugar by the Sea in Newburyport,

Massachusetts, in October 2020.3 The Facebook account’s “check-ins” showed a candy shop in

York, Maine, in July 2020, and a restaurant in Amesbury, Massachusetts, in January 2021.4

Additionally, the Facebook account revealed that STASIAK likely has two young children, based

on publicly available photos.

        16.      A query of Massachusetts Registry of Motor Vehicle records showed that a person

with the name Daniel M. Stasiak and date of birth September 23, 1977, has a suspended driver’s

license in Massachusetts.5 Furthermore STASIAK’s Massachusetts driver’s license listed his

address as 42 Sparhawk Street, Apt 2, Amesbury, MA 01913. The photograph of STASIAK

maintained in the Massachusetts Registry of Motor Vehicle records appear to depict the same

person as the photographs associated with the “danst977” Kik account and the “Daniel Stasiak”

Facebook account and is consistent with the person I observed when I conducted surveillance at

42 Sparhawk Street, Apt 2, Amesbury, MA 01913 on April 20, 2021 (discussed below).

        17.      A query of the Maine Bureau of Motor Vehicle showed no record for anyone named

Daniel Stasiak.

        18.      Due to STASIAK’s Massachusetts driver’s license listing his address as 42

Sparhawk Street, Apt 2, Amesbury, MA 01913, Facebook activity indicating recent employment



                                   
3
  A “timeline” is a Facebook specific feature where an account displays a user’s chronological activities to other
users.
4
  A “check-in” is a Facebook feature where a user can virtually announce their location on their timeline.
5
  Massachusetts Registry of Motor Vehicle records immediately available to law enforcement only display the most
recent address for the licensee, it does not display the date that STASIAK’s license was suspended.

                                                        6

        Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 7 of 22




in Newburyport, Massachusetts, Facebook activity of “check-ins” in Amesbury, and open-source

data indicating that STASIAK resides at 42 Sparhawk Street, Apt 2, Amesbury, MA, the FBI

served a second subpoena for subscriber information and IP logs to Yahoo Oath Holdings for email

account danst977@yahoo.com seeking updated information. Yahoo Oath Holdings produced an

IP log for the time period January 1, 2021, to March 10, 2021. Of the 177 IP logins recorded, 49

logins were IP address 75.67.185.127. Furthermore, Yahoo Oath Holdings produced subscriber

information showing no change from subscriber information produced in response to the first

subpoena.

       19.     The FBI served a subpoena to Charter Communications for subscriber information

on March 10, 2021, of IP address 75.67.185.127. Charter Communications provided the following

subscriber information for March 10, 2021, of IP address 75.67.185.127:

               Alissa Johnson
               42 Sparhawk Street
               Amesbury, MA 01913
               617-791-1020
               Account Status: Active
               Email user ID: alissajohnsonma1@comcast.net

According to a database accessible to law enforcement, Alissa Johnson owns the multi-unit

residence located at 42 Sparhawk Street, Amesbury, MA.

       20.     On April 20, 2021, law enforcement officers conducted surveillance at the

SUBJECT PREMISES. At approximately 10:12 a.m., I observed a white juvenile female and a

white juvenile male who matched the gender and skin complexion of the children observed on

STASIAK’s publicly available Facebook page exit the third-floor side apartment door in the

company of a male consistent in appearance with STASIAK. The three walked down the stairs

and took a right up the sidewalk. Based upon all of the above, I believe STASIAK currently resides

at the SUBJECT PREMISES.

                                                7

        Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 8 of 22




               Background on Child Pornography, Computers, and the Internet

       21.      I have had both training and experience in the investigation of computer-related

crimes, including those involving child pornography. Based on my training and experience, I

know the following:

             a. Computers and digital technology are the primary way in which individuals

                interested in child pornography interact with each other. Computers basically serve

                four functions in connection with child pornography: production, communication,

                distribution, and storage.

             b. Digital cameras and smartphones with cameras save photographs or videos as a

                digital file that can be directly transferred to a computer by connecting the camera

                or smartphone to the computer, using a cable, or via wireless connections such as

                “WiFi” or “Bluetooth.” Photos and videos taken on a digital camera or smartphone

                may be stored on a removable memory card in the camera or smartphone. These

                memory cards are often large enough to store thousands of high-resolution

                photographs or videos.

             c. Mobile devices such as smartphones and tablet computers may also connect to other

                computers via wireless connections. Electronic contact can be made to literally

                millions of computers around the world. Child pornography can therefore be easily,

                inexpensively, and anonymously (through electronic communications) produced,

                distributed, and received by anyone with access to a computer, smartphone, or other

                internet-capable device.

             d. The computer’s ability to store images in digital form makes the computer itself an

                ideal repository for child pornography. Electronic storage media of various types



                                                 8

    Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 9 of 22




         – including computer hard drives, external hard drives, CDs, DVDs, and “thumb,”

         “jump,” or “flash” drives, which are very small devices that are plugged into a port

         on the computer – can store thousands of images or videos at very high resolution.

         It is extremely easy for an individual to take a photo or a video with a digital camera

         or camera-bearing smartphone, upload that photo or video to a computer, and then

         copy it (or any other files on the computer) to any one of those media storage

         devices. Some media storage devices can easily be concealed and carried on an

         individual’s person. Smartphones are also often carried on an individual’s person.

      e. The Internet affords individuals several different venues for obtaining, viewing, and

         trading child pornography in a relatively secure and anonymous fashion.

      f. Individuals also use online resources to retrieve and store child pornography. Some

         online services allow a user to set up an account with a remote computing service

         that may provide email services and/or electronic storage of computer files in any

         variety of formats. A user can set up an online storage account (sometimes referred

         to as “cloud” storage) from any computer or smartphone with access to the Internet.

         Even in cases where online storage is used, however, evidence of child pornography

         can be found on the user’s computer, smartphone, or external media in most cases.

      g. A growing phenomenon related to smartphones and other mobile computing

         devices is the use of mobile applications, also referred to as “apps.” Apps consist

         of software downloaded onto mobile devices that enable users to perform a variety

         of tasks – such as engaging in online chat, sharing digital files, reading a book, or

         playing a game – on a mobile device. Individuals commonly use such apps to

         receive, store, distribute, and advertise child pornography, to interact directly with



                                           9

       Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 10 of 22




                other like-minded offenders or with potential minor victims, and to access cloud-

                storage services where child pornography may be stored.

             h. As is the case with most digital technology, communications by way of computer

                can be saved or stored on the computer used for these purposes. Storing this

                information can be intentional (i.e., by saving an email as a file on the computer or

                saving the location of one’s favorite websites in, for example, “bookmarked” files)

                or unintentional. Digital information, such as the traces of the path of an electronic

                communication, may also be automatically stored in many places (e.g., temporary

                files or ISP client software, among others).            In addition to electronic

                communications, a computer user’s Internet activities generally leave traces or

                “footprints” in the web cache and history files of the browser used.            Such

                information is often maintained indefinitely until overwritten by other data.

                 Characteristics Common to Consumers of Child Pornography

       22.      Based on my previous investigative experience related to child exploitation

investigations, and the training and experience of other law enforcement officers with whom I have

had discussions, I know there are certain characteristics common to individuals who produce,

advertise, transport, distribute, receive, possess, and/or access with intent to view child

pornography (i.e., “consumers” of child pornography):

             a. Such individuals may receive sexual gratification, stimulation, and satisfaction

                from contact with children, or from fantasies they may have viewing children

                engaged in sexual activity or in sexually suggestive poses, such as in person, in

                photographs, or other visual media, or from literature describing such activity.




                                                 10

    Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 11 of 22




      b. Such individuals may collect sexually explicit or suggestive materials in a variety

         of media, including in “hard copy” and electronic format. Individuals who have a

         sexual interest in children or images of children oftentimes use these materials for

         their own sexual arousal and gratification. Further, they may use these materials to

         lower the inhibitions of children they are attempting to seduce, to arouse the

         selected child partner, or to demonstrate the desired sexual acts.

      c. Such individuals almost always possess and maintain their hard copies of child

         pornographic material in the privacy and security of their home or some other

         secure location. Many individuals who have a sexual interest in children or images

         of children and who have hard copies of child pornographic material retain that

         material for many years.

      d. Likewise, such individuals often maintain their digital or electronic child

         pornography in a safe, secure, and private environment, such as a computer and

         surrounding area. These child pornography images are often maintained for several

         years and are kept close by, usually at the possessor’s residence, inside the

         possessor’s vehicle, or, at times, on their person, or in cloud-based online storage,

         to enable the individual to view the child pornography images, which are valued

         highly. Some of these individuals also have been found to download, view, and

         then delete child pornography on their computers or digital devices on a cyclical

         and repetitive basis, sometimes in an attempt to destroy evidence and evade law

         enforcement. I know through my training and experience that this type of behavior

         is often seen in individuals who have some level of technical expertise, are aware

         of law enforcement efforts to investigate child pornography offenses, gain access



                                          11

    Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 12 of 22




         to child pornography on anonymized dark web networks like Tor or encrypted

         mobile applications (which are sometimes perceived by offenders as being “safe”

         from law enforcement detection), or struggle with their addiction or attraction to

         child pornography.

      e. Importantly, evidence of such activity, including deleted child pornography, often

         can be located on these individuals’ computers and other digital devices through

         the use of forensic tools. Indeed, the very nature of electronic storage means that

         evidence of the crime is often still discoverable for extended periods of time even

         after the individual “deleted” it.

      f. Such individuals also may correspond with and/or meet others to share information

         and materials, often retain correspondence from other child pornography

         distributors/possessors, conceal such correspondence as they do their sexually

         explicit material, and often maintain contact information for individuals with whom

         they have been in contact and who share the same interests in child pornography.

      g. Such individuals prefer not to be without their child pornography for any prolonged

         time period. This behavior has been documented by law enforcement officers

         involved in the investigation of child pornography throughout the world.

      h. I submit that even when individuals use a portable device (such as a mobile phone)

         to access the Internet and child pornography, it is more likely than not that evidence

         of this access will be found in their home, including on digital devices other than

         the portable device (for reasons including the frequency of “backing up” or

         “synching” mobile phones to computers or other digital devices).




                                              12

          Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 13 of 22




          23.    Based on all of the information contained herein, I believe that STASIAK likely

shares characteristics common to consumers of child pornography. In particular, he actively

distributed child pornography in an online group chat, indicating a willingness to share and receive

child pornography. Given the common characteristics of consumers of child pornography,

STASIAK likely has additional child pornography stored at the SUBJECT PREMISES or on his

person.

                SEARCH AND SEIZURE OF COMPUTER SYSTEMS AND DATA

          24.    As described above and in Attachments B-1 and B-2, this application seeks

permission to search for records that might be found at the SUBJECT PREMISES or on the person

of STASIAK, in whatever form they are found. One form in which the records are likely to be

found is data stored on a computer’s hard drive or other storage media. Thus, the warrant applied

for would authorize the seizure of electronic storage media or, potentially, the copying of

electronically stored information, all under Rule 41(e)(2)(B).

          25.    Based on my training, experience, and information provided by other law

enforcement officers, I know that many cell phones (which are included in the definition of

“computer hardware” in Attachments B-1 and B-2) can now function essentially as small

computers. Phones have capabilities that include serving as a wireless telephone to make audio

calls, digital camera, portable media player, GPS navigation device, sending and receiving text

messages and emails, accessing the internet, and storing a range and amount of electronic data.

Examining data stored on devices of this type can uncover, among other things, evidence of

communications and evidence of communications and evidence that reveals or suggests who

possessed or used the device.




                                                13

        Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 14 of 22




       26.     I submit that if a computer or storage medium is found in the place to be searched,

there is probable cause to believe those records referenced above will be stored on that computer

or storage medium, for at least the reasons that follow.

       27.     Based on my knowledge, training, and experience, I know that computer files or

remnants of such files can be recovered months or even years after they have been downloaded

onto a storage medium, deleted, or viewed via the Internet. Electronic files downloaded to a

storage medium can be stored for years at little or no cost.

       28.     Even when files have been deleted, they can be recovered months or years later

using forensic tools. This is so because when a person “deletes” a file on a computer, the data

contained in the file does not actually disappear; rather, that data remains on the storage medium

until it is overwritten by new data. Deleted files, or remnants of deleted files, may reside in free

space or slack space—that is, in space on the storage medium that is not currently being used by

an active file—for long periods of time before they are overwritten. In addition, a computer’s

operating system may also keep a record of deleted data in a “swap” or “recovery” file.

       29.     Wholly apart from user-generated files, computer storage media—in particular,

computers’ internal hard drives—contain electronic evidence of how a computer has been used,

what it has been used for, and who has used it. This forensic evidence can take the form of

operating system configurations, artifacts from operating system or application operation, file

system data structures, and virtual memory “swap” or paging files. It is technically possible to

delete this information, but computer users typically do not erase or delete this evidence because

special software is typically required for that task.

       30.     Similarly, files that have been viewed via the Internet are sometimes automatically

downloaded into a temporary Internet directory or “cache.” An internet browser often maintains



                                                  14

        Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 15 of 22




a fixed amount of hard drive space devoted to these files, and the files are overwritten only as they

are replaced with more recently viewed Internet pages or if a user takes steps to delete them.

       31.      As further described in Attachments B-1 and B-2, this application seeks permission

to locate not only computer files that might serve as direct evidence of the crimes described in the

warrant, but also for forensic electronic evidence that establishes how computers were used, the

purpose of their use, who used them, and when. There is probable cause to believe that this

forensic electronic evidence will be on any storage medium in the SUBJECT PREMISES or on

the person of STASIAK because:

             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file). Virtual

                memory paging systems can leave traces of information on the storage medium that

                show what tasks and processes were recently active.          Web browsers, e-mail

                programs, and chat programs store configuration information on the storage

                medium that can reveal information such as online nicknames and passwords.

                Operating systems can record additional information, such as the attachment of

                peripherals, the attachment of USB flash storage devices or other external storage

                media, and the times the computer was in use. Computer file systems can record

                information about the dates files were created and the sequence in which they were

                created, although this information can later be falsified.

             b. Information stored within a computer and other electronic storage media may

                provide crucial evidence of the “who, what, why, when, where, and how” of the

                criminal conduct under investigation, thus enabling the United States to establish



                                                 15

    Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 16 of 22




         and prove each element or alternatively, to exclude the innocent from further

         suspicion. In my training and experience, information stored within a computer or

         storage media (e.g., registry information, communications, images and movies,

         transactional information, records of session times and durations, internet history,

         and anti-virus, spyware, and malware detection programs) can indicate who has

         used or controlled the computer or storage media. This “user attribution” evidence

         is analogous to the search for “indicia of occupancy” while executing a search

         warrant at a residence. The existence or absence of anti-virus, spyware, and

         malware detection programs may indicate whether the computer was remotely

         accessed, thus inculpating or exculpating the computer owner. Further, computer

         and storage media activity can indicate how and when the computer or storage

         media was accessed or used. For example, computers typically contain information

         that logs: computer user account session times and durations, computer activity

         associated with user accounts, electronic storage media that connected with the

         computer, and the IP addresses through which the computer accessed networks and

         the Internet. Such information allows investigators to understand the chronological

         context of computer or electronic storage media access, use, and events relating to

         the crime under investigation. Additionally, some information stored within a

         computer or electronic storage media may provide crucial evidence relating to the

         physical location of other evidence and the suspect. For example, images stored on

         a computer may both show a particular location and have geolocation information

         incorporated into its file data. Such file data typically also contains information

         indicating when the file or image was created. The existence of such image files,



                                          16

       Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 17 of 22




               along with external device connection logs, may also indicate the presence of

               additional electronic storage media (e.g., a digital camera or cellular phone with an

               incorporated camera). The geographic and timeline information described herein

               may either inculpate or exculpate the computer user. Last, information stored

               within a computer may provide relevant insight into the computer user’s state of

               mind as it relates to the offense under investigation. For example, information

               within the computer may indicate the owner’s motive and intent to commit a crime

               (e.g., internet searches indicating criminal planning), or consciousness of guilt (e.g.,

               running a “wiping” program to destroy evidence on the computer or password

               protecting/encrypting such evidence in an effort to conceal it from law

               enforcement).

       32.     A person with appropriate familiarity with how a computer works can, after

examining this forensic evidence in its proper context, draw conclusions about how computers

were used, the purpose of their use, who used them, and when.

       33.     The process of identifying the exact files, blocks, registry entries, logs, or other

forms of forensic evidence on a storage medium that are necessary to draw an accurate conclusion

is a dynamic process. While it is possible to specify in advance the records to be sought, computer

evidence is not always data that can be merely reviewed by a review team and passed along to

investigators. Whether data stored on a computer is evidence may depend on other information

stored on the computer and the application of knowledge about how a computer behaves.

Therefore, contextual information necessary to understand other evidence also falls within the

scope of the warrant.




                                                 17

        Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 18 of 22




       34.      Further, in finding evidence of how a computer was used, the purpose of its use,

who used it, and when, sometimes it is necessary to establish that a particular thing is not present

on a storage medium. For example, the presence or absence of counter-forensic programs or anti-

virus programs (and associated data) may be relevant to establishing the user’s intent.

       35.      I know that when an individual uses a computer to obtain or access child

pornography, the individual’s computer will generally serve both as an instrumentality for

committing the crime, and also as a storage medium for evidence of the crime. The computer is

an instrumentality of the crime because it is used as a means of committing the criminal offense.

The computer is also likely to be a storage medium for evidence of crime. From my training and

experience, I believe that a computer used to commit a crime of this type may contain: data that is

evidence of how the computer was used; data that was sent or received; notes as to how the criminal

conduct was achieved; records of Internet discussions about the crime; and other records that

indicate the nature of the offense.

       36.      Based on my knowledge and training and the experience of other agents with whom

I have spoken, I am aware that in order to completely and accurately retrieve data maintained in

computer hardware, computer software or storage media, to ensure the accuracy and completeness

of such data, and to prevent the loss of the data either from accidental or programmed destruction,

it is often necessary that computer hardware, computer software, and storage media (“computer

equipment”) be seized and subsequently processed by a computer specialist in a laboratory setting

rather than in the location where it is seized. This is true because of:

             a. The volume of evidence: storage media such as hard disks, flash drives, CDs, and

                DVDs can store the equivalent of thousands or, in some instances, millions of pages

                of information. Additionally, a user may seek to conceal evidence by storing it in



                                                 18

        Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 19 of 22




                random order or with deceptive file names. Searching authorities may need to

                examine all the stored data to determine which particular files are evidence, fruits,

                or instrumentalities of criminal activity. This process can take weeks or months,

                depending on the volume of data stored, and it would be impractical to attempt this

                analysis on site.

             b. Technical requirements: analyzing computer hardware, computer software or

                storage media for criminal evidence is a highly technical process requiring expertise

                and a properly controlled environment. The vast array of computer hardware and

                software available requires even computer experts to specialize in some systems

                and applications. Thus, it is difficult to know, before the search, which expert

                possesses sufficient specialized skill to best analyze the system and its data.

                Furthermore, data analysis protocols are exacting procedures, designed to protect

                the integrity of the evidence and to recover even “hidden,” deleted, compressed, or

                encrypted files. Many commercial computer software programs also save data in

                unique formats that are not conducive to standard data searches. Additionally,

                computer evidence is extremely vulnerable to tampering or destruction, both from

                external sources and destructive code imbedded in the system as a “booby trap.”

                Consequently, law enforcement agents may either copy the data at the premises to

                be searched or seize the computer equipment for subsequent processing elsewhere.

       37.      The premises may contain computer equipment whose use in the crime(s) or storage

of the things described in this warrant is impractical to determine at the scene. Computer

equipment and data can be disguised, mislabeled, or used without the owner’s knowledge. In

addition, technical, time, safety, or other constraints can prevent definitive determination of their



                                                 19

        Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 20 of 22




ownership at the premises during the execution of this warrant. If the things described in

Attachments B-1 and B-2 are of the type that might be found on any of the computer equipment,

this application seeks permission to search and seize it onsite or off-site in order to determine their

true use or contents, regardless of how the contents or ownership appear or are described by people

at the scene of the search.

       38.     The law enforcement agents will endeavor to search and seize only the computer

equipment which, upon reasonable inspection and/or investigation conducted during the execution

of the search, reasonably appear to contain the evidence in Attachments B-1 and B-2. If, however,

the law enforcement agents cannot make a determination as to use or ownership regarding any

particular device, the law enforcement agents will seize and search that device pursuant to the

probable cause established herein.

       39.     Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant I am

applying for would permit seizing, imaging, or otherwise copying storage media that reasonably

appear to contain some or all of the evidence described in the warrant, and would authorize a later

review of the media or information consistent with the warrant. The later review may require

techniques, including but not limited to computer-assisted scans of the entire medium, that might

expose many parts of a hard drive to human inspection in order to determine whether it is evidence

described by the warrant.

       40.     This warrant authorizes a review of electronic storage media seized, electronically

stored information, communications, other records and information seized, copied, or disclosed

pursuant to this warrant in order to locate evidence, fruits, and instrumentalities described in this

warrant. The review of this electronic data may be conducted by any government personnel

assisting in the investigation, who may include, in addition to law enforcement officers and agents,



                                                  20

        Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 21 of 22




attorneys for the government, attorney support staff, and technical experts. Pursuant to this

warrant, the FBI may deliver a complete copy of the seized, copied, or disclosed electronic data to

the custody and control of attorneys for the government and their support staff for their

independent review.

                    UNLOCKING A DEVICE USING BIOMETRIC FEATURES

       41.     I know from my training and experience, as well as from information found in

publicly available materials, that some models of cellphones made by Apple and other

manufacturers offer their users the ability to unlock a device via the use of a fingerprint or through

facial recognition, in lieu of a numeric or alphanumeric passcode or password.

       42.     The passcode(s) that would unlock the mobile device(s) belonging to STASIAK

are not currently known to law enforcement. Thus, it may be useful to press STASIAK’s finger(s)

to the devices’ fingerprint sensors or to hold the devices up to his face in an attempt to unlock the

devices for the purpose of executing the search authorized by this warrant. The government may

not otherwise be able to access the data contained on those devices for the purpose of executing

the search authorized by this warrant.

       43.     For these reasons, I request that the Court authorize law enforcement to press the

fingers (including thumbs) of Daniel STASIAK to the sensor of the devices enabled with biometric

unlocking features (or place the device(s) in front of his face, if such feature is enabled) for the

purpose of attempting to unlock the device in order to search the contents as authorized by this

warrant.




                                                 21

       Case 1:21-mj-05218-JGD Document 1-1 Filed 05/07/21 Page 22 of 22




                                        CONCLUSION
       44.    Based on all of the foregoing, I submit that there is probable cause to believe that

evidence, fruits, and instrumentalities of violations of 18 U.S.C. § 2252A, as described in

Attachment B-1, are located at the SUBJECT PREMISES, as more fully described in Attachment

A-1.   I further submit that there is probable cause to believe that evidence, fruits, and

instrumentalities of violations of 18 U.S.C. § 2252A, as described in Attachment B-2, are located

on the person of Daniel STASIAK, as more fully described in Attachments A-2. I respectfully

request that this Court issue a search warrant for the locations described in Attachments A-1 and

A-2, authorizing the seizure and search of the items described in Attachment B-1 and B-2.

                                            Sworn to under the pains and penalties of perjury,


                                            ______________________________
                                            Special Agent Adam Morin
                                            Federal Bureau of Investigation


      SWORN before me telephonically pursuant to Fed. R. Crim. P. 41(d)(3) this 7th day of
May, 2021.


                                            ___________________________________
                                            HONORABLE JUDITH G. DEIN
                                            UNITED STATES MAGISTRATE JUDGE




                                               22

